DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicant’s Request for Continued Examination (RCE), filed 22 August 2022, for the Amendments and Remarks filed 8 August 2022, in the matter of Application N° 16/318,935.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12, 14, and 19-21 have been canceled.  Claims 22-25 are newly added.  The Examiner notes that the language that appears in the claims is supported by the originally filed disclosure.
Claim 8 has been amended to add the word “patient” to the method claim.  The amendment, while supported, in no way alters the scope of the earlier recited method claim. 
No new matter has been added.
Thus, claims 8 and 22-25 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.

Withdrawn Rejections
Rejection under 35 USC 103
Applicant’s amendments to the claims successfully overcome the previously maintained obviousness rejection as it pertains to claims 12, 14, and 19-21.  The rejection is withdrawn over those claims alone.
New Objections/Rejections
Applicant’s amendments have necessitated the following grounds of rejection:

Claim Objections
Claims 22 and 24 are objected to under 37 CFR 1.75 as being a substantial duplicates of one another.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP §608.01(m).
In the instant case, and as discussed in the Advisory Action mailed 19 August 2022, the Examiner pointed out that the terms “texture” (claim 22) and “geometry” (claim 24), are the only differences between the two claims.  Having carefully considered the instant specification, as well as the accompanying Figures and descriptions thereof, the Examiner respectfully submits that no structural or compositional distinction can be discerned between the claims.  Support of this position can be found, for instance, in ¶[0019] of the instant specification where the two terms are used as alternatives to one another.
The Examiner respectfully suggests canceling one of the two claims in order to overcome the objection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 24, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
Newly presented claims 22 and 24 recite that the method of applying an eye medication to an eye (i.e., treating an eye) comprises a method step of preparing the strip by applying to a first end of the carrier strip that includes a texture (or geometry per claim 24) that modifies adhesion properties in comparison to other portions of the carrier strip.
Having considered the totality of the instant specification, including drawings, the Examiner respectfully submits that the terms “texture” and “geometry” lack written description in terms of the structure relied upon to convey the recited property of “modifying adhesion properties” particularly as they pertain to the other portions of the carrier strip.
Of present concern with respect to the terms at issue is a failure to describe what texture or geometry is being defined that achieves the property.  Turning to ¶[0028] of the instant specification, the Examiner notes that the paragraph describes a spoon shape with a cylindrical protrusion.  However, the lack of written description arises from the statement that indicates that the invention is not so limited.  It thus becomes unclear as to what structure Applicant is claiming to possess as well as claim as the instant invention.  The same perspective is applied to the “texture” recitation.  For instance, Figure 1A appears to have a striped section to the device.  However, what form or contour that “texture” takes, is not clearly described.
Thus, description of the claimed invention is absent as it pertains to what structure (and composition) the first end of the carrier strip possesses that results in the recited property.
From a compositional standpoint, the material used to compose the first end is also in play as different materials possess different levels of adhesion.

Newly presented claim 25 recites that the method of applying an eye medication to an eye (i.e., treating an eye) comprises a method step of preparing the strip by applying the medication to a first end of the carrier strip that is dissolvable while other portions of the carrier strip are not dissolvable.
This claim lacks written description for several reasons.
First, as has been discussed in earlier responses, the Examiner maintains that neither the claims nor the instant specification provide a definition or description for the compositional merits of either the eye medication or the “dissolvable” portion of the carrier strip.
Per the claim, the method of administration also recites a product-by-process limitation (MPEP §2113) of adding the medication to the dissolvable portion.  The broadest reasonable interpretation of this step is that the skilled artisan is adding a liquid to a section of a strip that dissolves in said liquid, and then applying that to the eye.
In order to make a determination for what scope of protection Applicant is entitled to, it must first be understood what Applicant considers to define the critical elements of the claimed invention.  In this case, it is imperative to know what materials encompass those that Applicant considers to be “dissolvable”.  It is also necessary to understand which “eye medications” Applicant is in possession of; the skilled artisan will also immediately understand that different medications possess different properties (i.e., HLB values, etc.).
Furthermore, the comparative limitation whereby the portion that “is dissolvable while other portions of the carrier strip are not” fails to further define that which is possessed in terms of definition for the dissolvable material.  Since neither material appears to be disclosed, described or defined by the instant application, the Examiner respectfully submits that the claim fails to set forth clear metes and bounds as to what subject matter Applicant possesses.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of the newly added claims are discussed above.  Complimentary to the terms at issue lacking written description, this contributes to a lack of clarity in the recited claims.
Regarding claims 22 and 24, it is unclear what structural (or compositional) merits are being recited that provide the recited property of modified adhesion.  It is unclear what textured or geometrical formation is being set forth and coupled with that what material is being used to compose the adhesion surface to which the unknown medication is applied.  Contributing to the lack of clarity in the claim as well is the uncertainty as to what medication is being applied to the device.
The same lack of description is also at issue with claim 25.  As discussed above, it is not clear what materials or eye medications that Applicant is in possession of.  To that end, it is unclear what medications Applicant is putting on the “dissolvable” portion of the carrier strip that do not dissolve the carrier prior to its use.  It is also unclear what materials are being combined to allow the liquid medication to be applied to the dissolvable carrier to allow it to be applied to the eye as claimed.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 8 June 2022 since the art that was previously cited continues to read on the amended/newly recited limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (USPN 4,540,408; IDS reference) [emphasis added to reflect canceled/added claims].
As amended, claim 8 recites a method of applying medication to an eye comprising the following steps:
a patient applying an amount of less than one drop (i.e., less than 50 µL) of an eye medication to a first end of a carrier strip, wherein the first end of the carrier strip is self-limiting such that the first (i.e., distal) end will only hold less than one drop of the eye medication;
at least partially absorbing said medication into the first end of the carrier strip;
visualizing an amount of absorbed eye medication on the carrier strip due to a color change in the carrier strip as the eye medication is absorbed;
contacting the eye with the first end of the carrier strip; and
transferring the amount medication from the first end of the carrier strip to the eye.

Lloyd’s method for preparing the medicated strips discloses suitable ophthalmic agents which can be located in the soluble film portions and include staining agents such as fluorescein sodium or rose Bengal (see col. 4, lines 18-51).  The passage does not appear to provide any express teaching that more than one agent (drug or stain) may be used simultaneously in the delivery end of the strip.  Example 2 discloses preparation of an ophthalmic delivery device which uses rose Bengal as a diagnostic agent formulated into casting solution “B”.  The Example explains further that the soluble film portion readily dissolves in contact with the moisture in the eye to release the rose Bengal.  Examples 3-24 are presented as embodiments which replace the colorimetric indicator with an active agent.
While the reference appears to be devoid of an express teaching which combines a stain such as rose Bengal with an active agent, the Examiner respectfully advances that a person of ordinary skill in the art would have had clear motivation to do so, as evidenced by the foregoing teachings in Examples 2-24.  Therein, the use of rose Bengal is clearly disclosed as a diagnostic agent which empirically provides the skilled artisan with a visual indication that any agent contained within the water-soluble matrix is being released from the device into the eye.  Pairing such a diagnostic agent with an ophthalmic active agent is a prima facie obvious variant of the express teachings.  Simply put, combining a stain with the active would immediately illuminate the ophthalmic agent within the device and allow the administering artisan to clearly monitor the progress of the agent as it moves from the device to the ocular region into which it is delivered.
Regarding the newly added limitations directed to the “self-limiting” first or distal end of the carrier strip onto which is placed the eye medication having a volume of less than a drop (aka less than 50 µL), the Examiner submits that these limitations are also taught and suggested by Lloyd.
Figures 3 and 5, for instance, disclose embodiments which clearly depict the practiced carrier strip as possessing a structure at the distal, eye-contacting end that is, per Applicant’s definition, “self-limiting.”  The following Figures are considered to disclose the structural limitations presented in claims 8, 22, 24, and 25:

    PNG
    media_image1.png
    161
    521
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    205
    273
    media_image2.png
    Greyscale

Here, item (12) is the representative structure that meets the recited limitations.  The above structures and the disclosure provided in the reference defining it are additionally considered to meet the limitations of newly presented claim 25 as well.  The discussion of these figures (see e.g., col. 6, lines 37-45) defines this component as being soluble.
Regarding the amended volume that is applied to the “self-limiting” end of the carrier, the Examiner submits that Lloyd teaches this limitation as well.  Therein, it is taught that “[t]he size of a drop is typically 50 microliters” and that “depending on the ophthalmic agent used and the dimensions of the soluble film portion, the amount of the ophthalmic agent in the soluble film will vary.” (see col. 4, line 66 to col. 5, line 2).
Based on this disclosure, the Examiner advances that the ordinarily skilled artisan will immediately infer that the practiced invention considers the volume of a drop (aka 50 microliters) to be a baseline volume or quantity of ophthalmic agent which will be used to treat the eye.  Additionally, it may be inferred that the soluble film is meant to hold that volume.  Such is considered to be taught by the reference in the absence of any actual correlation of the volume of active to dimensional teachings of the soluble film; that is the soluble film is sized to accommodate the volume to be administered.  Lloyd clearly teaches that the volume of agent to be applied to the soluble film is dependent upon the active agent being used.  Despite there being no correlation of active to volume provided in the reference, the Examiner respectfully submits that this teaching alone is sufficient in rendering the amended limitations obvious as neither dimension nor active is recited by the instant claims.  Lloyd’s disclosure that the amount of active agent will vary is considered to minimally suggest that the volume of the agent applied to the soluble film encompasses that which is less than a drop or 50 microliters.
Figure 3 of the reference and the descriptions thereto, are considered to teach and suggest the limitations of the recited device.  Figure 3 is reproduced below:

    PNG
    media_image3.png
    98
    316
    media_image3.png
    Greyscale

Item (12), as discussed above, is disclosed as the water-soluble film portion in which is contained the ophthalmic agent to be delivered.  Item (8) is defined as being a layer of soft material such as a flexible foam (col. 6, lines 38-41).  Flexible films and foams are further defined by the reference as being composed of such materials as plasticized PVC, polyurethane elastomers, and carboxylated butadiene-styrene polymers, each of which is understood by the state of the art as being insoluble in water (aka hydrophobic).  Item (9) is defined as being a layer which is used to reinforce and stiffen the hydrophobic layer (8).  This layer is further defined as being formed from materials such as stiff paper (i.e., fibrous material) or plastic material such that it provides a reinforcing structure to the hydrophobic foam layer (col. 5, lines 47-51).
Based on the teachings of Lloyd, the Examiner maintains the argument that a person of ordinary skill in the art would have had a reasonable expectation of success in producing the composition employed in the recited method.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicant’s arguments with regard to the rejection of claims 8 and 22-25 under 35 USC 103(a) as being unpatentable over the combined teachings of Lloyd have been fully considered but they are not persuasive.
The Examiner notes that no new remarks have been presented with the filed response.
Those remarks that are of record with respect to claim 8 in the mailed Advisory Action remain unchanged.
The limitations recited in newly presented claim 25 are directed to a dissolvable material used to assist in the administration of the ophthalmic agent of Lloyd.  Like claim 19 (now canceled), the teachings of Lloyd are considered to teach claim 25 as well.
The limitations recited in claims 22-24 are also considered to be read upon by Lloyd.  Therein, Lloyd’s disclosure of the use of paper materials in preparation of the strips is considered to again teach the “fibrils” compositional limitation discussed above and previously maintained.  The presence of the fibrils additionally implies the presence of a texture (e.g., woven fibers), thereby teaching and suggesting the limitations of claim 22.  Lastly, the “geometry” limitation is considered to be met by the structural showing of item 12 in Figure 3.  Therein, the film possesses a “geometry” for the medication to which it adheres itself.
 For these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is therefore maintained.

All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615